Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 ae rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation of “data stream of complex data” in the expression “a data stream of complex data” in claims 1 and 13 (note that this expression is recited twice in claim 13, once in the preamble and once in the body), and also in the expression “a different data stream of complex data” in claim 13. The term “complex” in each of these expressions is a relative term that renders the claims indefinite. The term “complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention with respect to what is or is not “complex.” For purposes of examination, the term “complex data” has been interpreted to cover data having multiple variables and the type of data in the cited art used in the prior art rejections below.
In claim 1, the expression “a continuum of data ranging from the data stream to predicted endpoint values” is indefinite because it is unclear as to what “ranging from the data stream” means in this context. The term “ranging” typically refers to a range defined using two endpoints of a similar type of quantity. However, “the data stream” and “predicted endpoint values” are not endpoints of a similar type of quantity, but are instead different concepts. Specifically, “predicted endpoint value” is a value, but “data stream” is not a value, and is instead a collection of data. Thus, it is unclear as to what constitutes a range “from the data stream to predicted endpoint values.” Furthermore, the main body of the specification does not use the term “ranging”; thus, the specification does not clarify the meaning of this term. Therefore, expression “a continuum of data ranging from the data stream to predicted endpoint values” is indefinite. For purposes of examination, this expression has been interpreted to cover the situation that the “continuum of data” includes predicted endpoint values and values or variables from the data stream.
Claims dependent from one or more of the above discussed claims are also rejected for the same reasons, since these dependent claims incorporate the indefinite recitations of their parent claims without curing the deficiencies thereof. Therefore, the reasons for rejection given for claims 1 and 13 apply to all of their respective dependent claims 2-12 and 14-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paxson et al. (US 2005/0187747 A1) (“Paxson”).
As to claim 1, Paxson teaches a method of handling complex data, the method comprising:
receiving a data stream of complex data; [[0035]: “the modeling environment 110 accepts input to create a model of the chemical or biochemical reaction to be simulated. In some embodiments, the modeling environment 110 accepts input contained in a file, such as a file in Systems Biology Markup Language (SBML).” [0043]: “the modeling environment 300 accepts as input a file in a markup language and converts that file into a graphical display of the sort depicted in FIG. 3A.” See also [0045]-[0046], which teaches that the input may be received via a network connection: “In these embodiments, a master server parses a model written in markup language. The model may be retrieved from a hard disk or from another computer accessed via a network connection.” ([0046]).]
receiving a type of a simulated organic life model and a type of a simulated environment; [[0035]: “the modeling environment 110 accepts input to create a model of the chemical or biochemical reaction to be simulated.” The types of “biochemical reaction” described in this reference include simulated organic life model (e.g., cellular model) and a type of simulated environment (a reaction environment) as described in, e.g., [0091]: “biochemical reactions such as intracellular biochemical reactions. For example, continuous-time systems can be useful in modeling cellular metabolism while stochastic systems can be used to model cellular regulatory systems such as DNA transcription.” For example [0047] teaches: “FIG. 3B depicts in tabular form reactions for simulating the E. Coli heat shock response model…As is well known, heat shock response in E. coli is a protective cellular response to heat induced stress.” Here, E. Coli is a type of organic life, and “heat shock” is a type of simulated environment.”]
selecting a scenario for a simulation; [A particular “biochemical reaction” ([0035]) to be simulated continue “a scenario for a simulation.” For example, [0047] quoted above teaches the scenario of “response to heat induced stress”]
parsing each variable in the data stream to a variable of the simulated organic life model or a variable of the simulated environment; [[0046]: “a master server parses a model written in markup language. The model may be retrieved from a hard disk or from another computer accessed via a network connection.” For an illustrated example, [0044]: “For example, a process may be provided that uses the information embedded in the tags of the markup language file, e.g., <reaction name=“Reaction5” reversible=“false”>, to generate the tabular form of the model shown in FIGS. 3A and 3B.” As shown in FIGS. 3A and 3B, various parameters are parsed from the markup language file. See also [0103]: “The solution (computation of system response) of the model is obtained by evaluating these relationships over time, where time starts at a user-specified “start time” and ends at a user-specified ‘stop time.’”]
processing a simulation of the simulated organic life model in the simulated environment based on the parsed variables; [[0008]: “a simulation engine accepting as input said constructed model of the chemical or biochemical reaction and generating as output an expected result.” Note that the generation of the output constitutes “processing a simulation.” As noted above, the simulation is performed based on the input. See also [0025]: “The simulation engine 120 communicates with the modeling environment 110. The simulation engine 120 receives models of chemical reactions or biological processes generated using the modeling environment 110.”]
altering one or more variables of the simulated organic life model based on one or more variables of the simulated environment; [[0093]: “Another type of mathematical model describes systems using difference equations as depicted in FIG. 5B. The dynamic system 508 specifies a set of two equations: Output 510 and Update 512… The Update equation 512 is a difference equation that allows the computation of the states at the current time as a function of the inputs, states at some previous time, parameters, and time… in most complex real world systems, the response of the system is solved through recursion. The Output 510 and Update equations 512 are applied repeatedly to solve for the system response over a period of time.” See also [0090] (“modeled as sets of differential, difference, algebraic, and/or recursive equations”).]
producing output data sets containing a continuum of data ranging from the data stream to predicted endpoint values for each data stream variable; [[0090]: “Dynamic systems…are typically modeled as sets of differential, difference, algebraic, and/or recursive equations. At any given instant of time, these equations may be viewed as relationships between the system's output response (‘outputs’), the system's input stimuli (‘inputs’) at that time, the current state of the system, the system parameters, and time.” That is, the simulation generates a continuous output when simulating a dynamic system. Furthermore, output data may be provided to an analysis system. [0137]-[0138]: “Referring again to FIG. 1, the results generated by the simulation engine 120 may be used by an analysis environment 130… data gathered from an ongoing experiment is used to correct or generate a model of the reaction that is occurring in situ.” In regards to the limitation of “ranging from the data stream to predicted endpoint values for each data stream variable,” this limitation is met because the simulation results/outputs are considered to be predicted endpoints value. Furthermore, since the data stream has been processed by the system (as discussed above), the processed input data is considered to part of the “output data sets.” Additionally, Paxson teaches that “initial conditions” ([0042]) are part of the output. Therefore, the entire set of data generated in Paxson includes initial values of the input and the predicted results.] and
changing the simulated organic life model based on the altered one or more variables of the simulated organic life model. [Paxon teaches modification of the model and its simulation variables, which corresponds to “changing the simulated organic life model…” See [0138]: “the analysis tool transmits the gathered data to the modeling environment 110 so that the model may be modified to account for the difference.” [0139]: “the data acquisition hardware allows the analysis tool to control an experiment that is in progress based on the results generated by the simulation engine 120… If a thermocouple measuring temperature of the in situ environment indicates that the temperature has fallen below 102 degrees Farenheit, more heat may be applied to the experiment” (i.e., altering the model by changing the environment temperature). See also [0122] (“model changes”).]

As to claim 2, Paxson teaches the method of claim 1 wherein the type of the simulated organic life model includes plants, trees, ferns, corals, fish, mammals, anemones, or other organic life. [0091]: “biochemical reactions such as intracellular biochemical reactions. For example, continuous-time systems can be useful in modeling cellular metabolism while stochastic systems can be used to model cellular regulatory systems such as DNA transcription.” For example [0047] teaches: “FIG. 3B depicts in tabular form reactions for simulating the E. Coli heat shock response model…As is well known, heat shock response in E. coli is a protective cellular response to heat induced stress.” Here, the simulated cells and E. Coli read on the limitation of “other organic life.”]

As to claim 3, Paxson teaches the method of claim 2, wherein the simulated organic life model includes intrinsic variables configured as one or more outputs indicating physical parameters or physical characteristics. [In general, the output y(t) as described in [0091] and shown in FIG. 5A-5B corresponds to variables configured as a one or more outputs. These outputs indicate physical parameters because what is being simulated is a biochemical reaction. For the E. Coli example, see [0048]: “As is well known, heat shock response in E. coli is a protective cellular response to heat induced stress. Elevated temperatures result in decreased E. coli growth, in large part, from protein unfolding or misfolding. The heat shock response, via heat shock proteins, responds to heat induced stress by refolding proteins via chaperones or by degrading nonfunctional proteins via proteases.” See also [0049]: “FIG. 4 depicts pathways 4100, 4200, 4300 for the expression of proteases involved in [h]eat shock response.” That is, the expressions of proteases may be regarded as “intrinsic variables configured as one or more outputs” representing physical characteristics in heat shock.]

As to claim 4, Paxson The method of claim 1, wherein the type of the simulated environment includes mountains, farms, plains, celestial, forests, rivers, deserts, atmospheric, or aquatic environments. [A simulated environment including an “atmospheric” environment of heat and temperature is disclosed in [0048]: “As is well known, heat shock response in E. coli is a protective cellular response to heat induced stress. Elevated temperatures result in decreased E. coli growth, in large part, from protein unfolding or misfolding. The heat shock response, via heat shock proteins, responds to heat induced stress by refolding proteins via chaperones or by degrading nonfunctional proteins via proteases.” See also [0139]: “a model may call for in situ temperature to be at 102 degrees.”] 

As to claim 5, Paxson teaches the method of claim 4, wherein the simulated environment includes extrinsic variables configured as one or more inputs or environmental parameters to affect changes in the simulated organic life model. [[0139]: “In these embodiments, a model may call for in situ temperature to be at 102 degrees Farenheit. If a thermocouple measuring temperature of the in situ environment indicates that the temperature has fallen below 102 degrees Farenheit, more heat may be applied to the experiment.” That is, this part of Paxon teaches increasing the temperature as an extrinsic variable.]

As to claim 7, Paxson teaches the method of claim 1, wherein altering the one or more variables of the simulated organic life model includes, in response to the processing the simulation of the simulated organic life model in the simulated environment based on the parsed variables, affecting an ability of the organic life model to persist, grow, adapt, sustain damage, flourish, or die. [0048]: “As is well known, heat shock response in E. coli is a protective cellular response to heat induced stress. Elevated temperatures result in decreased E. coli growth, in large part, from protein unfolding or misfolding. The heat shock response, via heat shock proteins, responds to heat induced stress by refolding proteins via chaperones or by degrading nonfunctional proteins via proteases.”]

As to claim 8, Paxson teaches the method of claim 7, further comprising determining a possible outcome in reality, and wherein altering the organic life model's ability to persist, grow, adapt, sustain damage, flourish, or die corresponds to the possible outcome. [[0138]: “if the existence of a given protein is predicted by a model but data acquired from the experiment indicates that the protein does not exist [i.e., a “possible outcome in reality” in the form that the protein does not exist], the analysis tool 130 may signal a user, either auditorially or visually, that the in situ experiment and the predicted response differ. … the analysis tool transmits the gathered data to the modeling environment 110 so that the model may be modified to account for the difference.” Note that the limitation of “ability to persist, grow, adapt, sustain damage, flourish, or die” is accounted for by the context of modeling the heat shock response.]

As to claim 9, Paxson teaches the method of claim 8, in response to determining the possible outcome in reality, performing outside of the simulation an affirmative act, a passive act, or an act of omission, each of which corresponds to at least one variable of the data stream parsed into one or both of the simulated organic life model and the simulated environment. [[0139]: “In these embodiments, a model may call for in situ temperature to be at 102 degrees Farenheit. If a thermocouple measuring temperature of the in situ environment indicates that the temperature has fallen below 102 degrees Farenheit, more heat may be applied to the experiment.” That is, the affirmative act of applying more heat is taught. Since the heat condition are adjusted and the simulation corresponds to the data stream, the limitation of “corresponds to at least one variable of the data stream parsed…” is met to the extent required by the claim.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Paxson in view of Khalil et al. (US 2004/0088116 A1) (“Khalil”).
As to claim 6, Paxon teaches the method of claim 1, but does not explicitly teach “wherein the complex data corresponds to economic markets, security systems, employment systems, national systems, weapons systems, or health management systems.”
Khalil, in an analogous art, teaches the above limitations. Khalili “relates to the graphic and mathematical modeling of biological systems and subsystems” and is therefore in the same field of endeavor as the claimed invention, namely simulations.
In particular, Khalil teaches of “wherein the complex data corresponds to economic markets, security systems, employment systems, national systems, weapons systems, or health management systems.” [[0008]: “The methods of this invention have extensive applications in the areas of drug discovery, target discovery, clinical diagnosis and treatment, genetic analysis, bioremediation, optimization of bioreactors and fermentation processes, biofilm formation, antimicrobial agents, biosensors, biodefense, and other applications involving perturbing biological systems.” That is, at least the limitations of “security system” and “health management systems” is taught.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Paxon with the teachings of Khalil by modifying the complex data such that it “corresponds to economic markets, security systems, employment systems, national systems, weapons systems, or health management systems.” The motivation would have been to apply the method of the combination of Paxon and Hisada to a known field for which simulation techniques are applicable, as suggested by Khalil ([0008], quoted above, which teaches that simulation techniques have application in fields such as discovery, clinical diagnosis and treatment, genetic analysis, bioremediation, biosensors, and biodefense). Furthermore, this combination of references would have yielded no more than the predicable results of applying simulation techniques to applicable fields.

2.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Paxson in view of Toiserkan (US 2017/0010671 A1).
As to claim 10, Paxson teaches the method of claim 1, but does not explicitly teach the method further comprising “receiving user interaction with the simulated environment.”
Toiserkan, in an analogous art, teaches the above limitation. Toiserkan generally pertains to devices for “interaction with a simulated environment” ([0001]). Therefore, Toiserkan is in the same field of endeavor as the claimed invention, which includes computer simulations.
In particular, Toiserkan teaches “receiving user interaction with the simulated environment” [[0001]: “to emulate interaction with a simulated environment.” [0003]: “Haptic feedback provides important information on the forces, motion, shape, and the surface quality of the interacting elements of the simulated environment which develops the feeling of physical interaction with a virtual environment.” The environment may be presented in virtual reality using a virtual reality device ([0035]: “The virtual environment may be a fictitious environment, that is, an environment that is not linked to a physical environment elsewhere. For example in the case of a virtual reality training simulator where visual feedback provides a virtual view (e.g. via a head-mounted 3D display) of a training task.”).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Paxson with the teachings of Toiserkan by modifying the method to further comprise “receiving user interaction with the simulated environment,” in order to enable a user to interact with a virtual environment, as suggested by Toiserkan ([0001]: “to emulate interaction with a simulated environment.”).

As to claim 11, the combination of Paxson and Toiserkan teaches the method of claim 10, as set forth above. Toiserkan further teaches “wherein receiving the user interaction with the simulated environment includes receiving, from a haptic device, user interaction input through the haptic device.” [[0003]: “Haptic feedback provides important information on the forces, motion, shape, and the surface quality of the interacting elements of the simulated environment which develops the feeling of physical interaction with a virtual environment.” [0010]: “The haptic robotic interface also comprises at least one haptic feedback device in mechanical connection to the user-manipulable portion, the haptic feedback device being actuatable under an input to apply a force to the user-manipulable portion to simulate the application of a force in the virtual environment.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the thus-far combination of Paxson and Toiserkan, the above further teachings of Toiserkan by implementing the feature that “receiving the user interaction with the simulated environment includes receiving, from a haptic device, user interaction input through the haptic device,” in order to enable a user to receive feedback that provides information of the interacting elements of the simulated environment, as suggested by Toiserkan (see [0003]: “Haptic feedback provides important information on the forces, motion, shape, and the surface quality of the interacting elements of the simulated environment”).

As to claim 12, the combination of Paxson and Toiserkan teaches the method of claim 10. Toiserkan further teaches “wherein receiving the user interaction with the simulated environment includes receiving, from a virtual reality system, user interaction input through the virtual reality system.” [The environment may be presented in virtual reality using a virtual reality device. See [0035]: “The virtual environment may be a fictitious environment, that is, an environment that is not linked to a physical environment elsewhere. For example in the case of a virtual reality training simulator where visual feedback provides a virtual view (e.g. via a head-mounted 3D display) of a training task.”).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the thus-far combination of Paxson and Toiserkan, the above further teachings of Toiserkan by implementing the feature of “wherein receiving the user interaction with the simulated environment includes receiving, from a virtual reality system, user interaction input through the virtual reality system,” in order to use a device that provides the user with a virtual view (see [0035] as quoted above).

3.	Claims 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paxson in view of Hisada et al. (US 2017/0109496 A1).
As to claim 13, Paxson teaches a method of discovering variable to variable parsing strategies between a data stream of complex data and a simulated organic life model and its simulated environment, [The recitation of “discovering variable to variable parsing strategies…” is construed to be a statement of purpose or intended use, and not a limitation of the claim because the body of the claim defines a structurally complete invention in the claim body. See MPEP § 2111.02(II). Note that specific items recited in the phrase “a data stream of complex data and a simulated organic life model and its simulated environment” are taught by the cited art for the reasons discussed below for similar terms that appear in the body of the claim.] the method comprising:
receiving a data stream of complex data; [[0035]: “the modeling environment 110 accepts input to create a model of the chemical or biochemical reaction to be simulated. In some embodiments, the modeling environment 110 accepts input contained in a file, such as a file in Systems Biology Markup Language (SBML).” [0043]: “the modeling environment 300 accepts as input a file in a markup language and converts that file into a graphical display of the sort depicted in FIG. 3A.” See also [0045]-[0046], which teaches that the input may be received via a network connection: “In these embodiments, a master server parses a model written in markup language. The model may be retrieved from a hard disk or from another computer accessed via a network connection.” ([0046]).]
receiving a type of a simulated organic life model and a type of a simulated environment; [[0035]: “the modeling environment 110 accepts input to create a model of the chemical or biochemical reaction to be simulated.” The types of “biochemical reaction” described in this reference include simulated organic life model (e.g., cellular model) and a type of simulated environment (a reaction environment) as described in, e.g., [0091]: “biochemical reactions such as intracellular biochemical reactions. For example, continuous-time systems can be useful in modeling cellular metabolism while stochastic systems can be used to model cellular regulatory systems such as DNA transcription.” For example [0047] teaches: “FIG. 3B depicts in tabular form reactions for simulating the E. Coli heat shock response model…As is well known, heat shock response in E. coli is a protective cellular response to heat induced stress.” Here, E. Coli is a type of organic life, and “heat shock” is a type of simulated environment.”]
choosing a preferred simulation outcome; [[0138]: “the analysis environment 130 interfaces with data acquisition hardware (not shown in FIG. 1) which allows the analysis environment 130 to compare the generated results with experimental data…. the analysis tool 130 may signal a user, either auditorially or visually, that the in situ experiment and the predicted response differ…the amount of tolerable difference between the in situ experiment and the predicted result is user-configurable.” That is, the selected “preferred simulation outcome” is one that is within a tolerable difference between the in situ experiment and the predicted result.]
iteratively, for each combination of variables of the data stream and variables of the simulated organic life model and the simulated environment: [[0053]: “the modeling environment 300 may also provide for conditional execution, which is the concept of conditional and iterative subsystems that control when in time block methods execute for a sub-section of the overall block diagram.” Subsystems are described in [0072]: “A subsystem facilitates layering by allowing a collection of blocks to be represented by a single block with input and output signals.”; [0073]: “modeling software also allows aggregated list(s) of parameters of the blocks within the subsystem to be accessed from a single GUI, and defines and displays special icons on the subsystems. The process of defining the parameter list and the special icon is called masking a subsystem.” Thus, each subsystem has a parameter list, whose parameters correspond to “variables of the simulated organic life model and the simulated environment.”]
	parsing variables of the data stream of complex data into variables of the simulated organic life model or the simulated environment [[0046]: “a master server parses a model written in markup language. The model may be retrieved from a hard disk or from another computer accessed via a network connection.” For an illustrated example, [0044]: “For example, a process may be provided that uses the information embedded in the tags of the markup language file, e.g., <reaction name=“Reaction5” reversible=“false”>, to generate the tabular form of the model shown in FIGS. 3A and 3B.” As shown in FIGS. 3A and 3B, various parameters are parsed from the markup language file. See also [0103]: “The solution (computation of system response) of the model is obtained by evaluating these relationships over time, where time starts at a user-specified “start time” and ends at a user-specified ‘stop time.’”]
	processing a simulation of the simulated organic life model in the simulated environment based on the parsed variables; [[0008]: “a simulation engine accepting as input said constructed model of the chemical or biochemical reaction and generating as output an expected result.” Note that the generation of the output constitutes “processing a simulation.” As noted above, the simulation is performed based on the input. See also [0025]: “The simulation engine 120 communicates with the modeling environment 110. The simulation engine 120 receives models of chemical reactions or biological processes generated using the modeling environment 110.”] and
	recording a result of processing the simulation and a listing of each parsed variable of the data stream and the corresponding variable of the simulated organic life model or corresponding variable of the simulated environment; [[0137]: “Referring again to FIG. 1, the results generated by the simulation engine 120 may be used by an analysis environment 130.” [0138]: “The analysis environment 130 may further process the results generated by the simulation engine 120 or it may display the results visually.” With respect to “recording…a listing of each parsed variable,” this limitation is taught by [0038] (“The reaction table 310 lists each reaction present in a modeled biological process or chemical reaction.”) and [0047] (“FIG. 3B depicts in tabular form reactions for simulating the E. Coli heat shock response model.”), and the data shown in FIGS. 3A-3B as discussed here, are the parsed variables of the data stream, as discussed in [0046]: “the model is input by a user using a tabular user input such as the one shown in FIGS. 3A and 3B or a graphical user interface such as the one shown in FIG. 4.” Furthermore [0059] (“The save/load tool 414 allows a created block diagram model to be saved.”) teaches that model data is saved, i.e., recorded. The Examiner notes that the instant claim does not require a specific format and manner in which the result and the listing are recorded. Thus, the cited reference teaches the instant limitation.] […]
selecting a listing of each parsed variable of the data stream and the corresponding variable of the simulated organic life model or corresponding variable of the simulated environment [In general, the cited reference teaches that a model parameter may be modified, as discussed in, for example, [0058] (“The attribute editing tool provides GUIs that allows these attributes to be specified and edited.”); [0138] (“the model may be modified to account for the difference”); [0139] (“If a thermocouple measuring temperature of the in situ environment indicates that the temperature has fallen below 102 degrees Farenheit, more heat may be applied to the experiment”). The modification of an existing model and the subsequent use of the model (see [0135]: “The restored simulation context may be used to run multiple analyses from a common reproducible point to test alternatives.”) implicitly discloses the act of “selecting” the variables of the pre-modified model.] […]; and
using the listing with a different data stream of complex data for the chosen preferred simulation outcome. [[0138]: “the model may be modified to account for the difference.” [0139]: “If a thermocouple measuring temperature of the in situ environment indicates that the temperature has fallen below 102 degrees Farenheit, more heat may be applied to the experiment.” With respect to “for the chosen preferred simulation outcome,” this limitation does not require a specific result or function, and is thus regarded as a statement of intended use for the “different data stream.” Furthermore, this limitation is taught because it is understood that the preference of being within a tolerable difference between the in situ experiment and the predicted result remains applicable when the model is modified.]
Paxson does not explicitly teach the limitations of “sorting by rank order the results from the processed simulations” and the selecting of the listing being “based on the sorting.”
Hisada, in an analogous art, teaches the above limitations. Hisada pertains to “biological simulation apparatus and biological simulation apparatus control method” (see title), and is therefore in the same field of endeavor as the claimed invention, namely simulation methods.
In particular, Hisada teaches “sorting by rank order the results from the processed simulations” [[0108]: “The post-processing unit 140 analyzes and ranks simulation results on the basis of the evaluation values that the clinician considers important.” A more detailed example is described in connection with FIG. 23. See [0206]: “After calculating an evaluation value per operative procedure, the post-processing unit 140 sorts the operative procedures by the respective evaluation values (step S226).” Note that as shown in FIG. 23, the sorting is based on result data 91-94 (see [0205]: “result data 91 to 94, indicating a simulation result per operative procedure (steps S222 to S225).”).] Hisada teaches “…based on the sorting” [[0061]: “simulation results are analyzed and ranked on the basis of evaluation values which a clinician considers important is performed. In this way, the pulsation of a heart having a topologically arbitrary three-dimensional (3D) shape can be comprehensively reproduced. In addition, by simulating a virtual operation on the reproduced heart, modeling, pulsation analysis, and visualization can be performed.” That is, Hisada teaches that the sorted/ranked results are useful for analysis because the ranking informs the user on “on the basis of evaluation values which a clinician considers important.” Therefore, Hisada suggests performing an action analogous to the “selecting a listing” operation based on the sorting. The Examiner notes that the instant claim merely recites “based on” without specifying a particular relationship between the sorting and the selection of the listing. As such, the instant claim does not require a particular manner of using the sorting results that distinguishes over the cited art.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Paxson and Hisada by performing the further operation of “sorting by rank order the results from the processed simulations” and modifying the selection of the listing to be “based on the sorting.” The motivation would have been to analyze simulation results based on a desired evaluation and to utilize such analysis, as suggested by Hisada (see [0061]: “simulation results are analyzed and ranked on the basis of evaluation values which a clinician considers important…”).

As to claim 14, the combination of Paxson and Hisada teaches the method of claim 13, wherein the type of the simulated organic life model includes plants, trees, ferns, corals, fish, mammals, anemones, or other organic life. [Paxson, [0091]: “biochemical reactions such as intracellular biochemical reactions. For example, continuous-time systems can be useful in modeling cellular metabolism while stochastic systems can be used to model cellular regulatory systems such as DNA transcription.” For example Paxson, [0047] teaches: “FIG. 3B depicts in tabular form reactions for simulating the E. Coli heat shock response model…As is well known, heat shock response in E. coli is a protective cellular response to heat induced stress.” Here, the simulated cells and E. Coli read on the limitation of “other organic life.”]

As to claim 15, the combination of Paxson and Hisada teaches the method of claim 14, wherein the simulated organic life model includes intrinsic variables configured as one or more outputs indicating physical parameters or physical characteristics. [In general, the output y(t) as described in Paxson, [0091] and shown in FIG. 5A-5B corresponds to variables configured as a one or more outputs. These outputs indicate physical parameters because what is being simulated is a biochemical reaction. For the E. Coli example, see Paxson, [0048]: “As is well known, heat shock response in E. coli is a protective cellular response to heat induced stress. Elevated temperatures result in decreased E. coli growth, in large part, from protein unfolding or misfolding. The heat shock response, via heat shock proteins, responds to heat induced stress by refolding proteins via chaperones or by degrading nonfunctional proteins via proteases.” See also Paxson, [0049]: “FIG. 4 depicts pathways 4100, 4200, 4300 for the expression of proteases involved in [h]eat shock response.” That is, the expressions of proteases may be regarded as “intrinsic variables configured as one or more outputs” representing physical characteristics in heat shock.]

As to claim 16, the combination of Paxon and Hisada teaches the method of claim 13, wherein the type of the simulated environment includes mountains, farms, plains, celestial, forests, rivers, deserts, atmospheric, or aquatic environments. [A simulated environment including an “atmospheric” environment of heat and temperature is disclosed in Paxson, [0048]: “As is well known, heat shock response in E. coli is a protective cellular response to heat induced stress. Elevated temperatures result in decreased E. coli growth, in large part, from protein unfolding or misfolding. The heat shock response, via heat shock proteins, responds to heat induced stress by refolding proteins via chaperones or by degrading nonfunctional proteins via proteases.” See also Paxson, [0139]: “a model may call for in situ temperature to be at 102 degrees.”]

As to claim 17, the combination of Paxson and Hisada teaches the method of claim 16, wherein the simulated environment includes extrinsic variables configured as one or more inputs or environmental parameters to affect changes in the simulated organic life model. [Paxson, [0139]: “In these embodiments, a model may call for in situ temperature to be at 102 degrees Farenheit. If a thermocouple measuring temperature of the in situ environment indicates that the temperature has fallen below 102 degrees Farenheit, more heat may be applied to the experiment.” That is, this part of Paxon teaches increasing the temperature as an extrinsic variable.]

As to claim 19, the combination of Paxon and Hisada teaches the method of claim 13, wherein sorting by rank order includes sorting the results from the processed simulations according to a delta in growth, health, or outcome. [Hisada, [0108]: “The post-processing unit 140 analyzes and ranks simulation results on the basis of the evaluation values that the clinician considers important.” A more detailed example is described in connection with Hisada, FIG. 23. See [0206]: “…For example, the post-processing unit 140 may set “1” as an ideal value or a target value for a parameter and normalize the evaluation value of the parameter to a value between 0 and 1 on the basis of the difference from the ideal value or the target value.” Note that as shown in FIG. 23, the sorting is based on result data 91-94 (see Hisada, [0205]: “result data 91 to 94, indicating a simulation result per operative procedure (steps S222 to S225).”). Note that the claim only requires an outcome. Thus, the “evaluation values” or even the “results” themselves may be regarded as an “outcome” and the difference from the ideal value or target value may be regarded as a “delta.”]

As to claim 20, the combination of Paxon and Hisada teaches the method of claim 19, further comprising displaying the results in a graphical format. [Paxson, [0138]: “the analysis environment 130 graphically displays the expected result of the experiment and data gathered from the experiment.”]

4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paxson in view of Hisada, and further in view of Khalil.
As to claim 18, the combination of Paxon and Hisada teaches the method of claim 13, but does not explicitly teach the further limitation of “wherein the complex data corresponds to economic markets, security systems, employment systems, national systems, weapons systems, or health management systems.”
Khalil, in an analogous art, teaches the above limitations. Khalili “relates to the graphic and mathematical modeling of biological systems and subsystems” and is therefore in the same field of endeavor as the claimed invention, namely simulations.
In particular, Khalil teaches of “wherein the complex data corresponds to economic markets, security systems, employment systems, national systems, weapons systems, or health management systems.” [[0008]: “The methods of this invention have extensive applications in the areas of drug discovery, target discovery, clinical diagnosis and treatment, genetic analysis, bioremediation, optimization of bioreactors and fermentation processes, biofilm formation, antimicrobial agents, biosensors, biodefense, and other applications involving perturbing biological systems.” That is, at least the limitations of “security system” and “health management systems” is taught.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Paxon and Hisada with the teachings of Khalil by modifying the complex data such that it “corresponds to economic markets, security systems, employment systems, national systems, weapons systems, or health management systems.” The motivation would have been to apply the method of the combination of Paxon and Hisada to a known field for which simulation techniques are applicable, as suggested by Khalil ([0008], quoted above, which teaches that simulation techniques have application in fields such as discovery, clinical diagnosis and treatment, genetic analysis, bioremediation, biosensors, and biodefense). Furthermore, this combination of references would have yielded no more than the predicable results of applying simulation techniques to applicable fields.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents depict the state of the art.
US 2018/0089893 A1 teaches parsing input data for purposes of simulation (see [0068]).
	US 2005/0004785 A1 teaches parsing input data for purposes of simulation (see [0093]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124